



COURT OF APPEAL FOR ONTARIO

CITATION:
    R. v. McPherson, 2014 ONCA 223

DATE: 20140326

DOCKET: C49298

Goudge, Cronk and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Anthony McPherson

Appellant

Timothy E. Breen, for the appellant

Lucy Cecchetto, for the respondent

Heard: October 31, 2013

On appeal from the conviction entered by Justice Jane A.
    Milanetti of the Superior Court of Justice, sitting with a jury, on October 23,
    2007.

PEPALL J.A.:

A.      INTRODUCTION

[1]

The appellant, Anthony McPherson, was tried before a judge and jury for
    first and second degree murder. The victim was Natalie Gayle, with whom the
    appellant had once lived in a common-law relationship.

[2]

At trial, the Crowns position was that the killing amounted to a planned
    and deliberate murder; the appellant had killed Ms. Gayle because he could not
    accept her independence. The appellant advanced a defence of mistaken identity.
    He did not testify or call any evidence. The jury convicted him of first degree
    murder.

[3]

On appeal, the appellant concedes liability for second degree murder but
    alleges that the trial judge erred in her charge relating to first degree
    murder. Specifically, he alleges that the trial judge erred in her instructions
    on the evidence relating to the issue of planning and deliberation.

[4]

For the following reasons, I would dismiss the appeal.

B.      THE EVIDENCE

[5]

The appellant and Ms. Gayle lived in a common-law relationship for
    several years and had a child together. In March 2003, Ms. Gayle met Mike
    Petrochuk, whom she began dating. Their relationship quickly settled into a
    friendship. In June 2003, Ms. Gayle left the appellant and moved into a townhouse
    which she shared with her two children and a close friend, Tracy Brown.  Ms.
    Brown also knew the appellant.  On cross-examination by defence counsel at
    trial, she testified that, at the appellants request, she had imported
    cocaine.

[6]

Ms. Brown testified that approximately one month prior to Ms. Gayles
    murder, the appellant confronted her over the phone stating that he knew
    everything about Ms. Gayles and Mr. Petrochuks affair.

[7]

Ms. Brown also testified that on Saturday, June 21, 2003, she had gone
    to the appellants house to pick up some of Ms. Gayles clothes and to drop off
    a key. She described the appellant as being upset that Ms. Gayle had left him
    and he was arguing about her having another man and going to church.

[8]

After she separated from the appellant, Ms. Gayle had become more involved
    in the church and sought to be baptized. Ms. Brown testified that the appellant
    phoned her a lot on June 21 expressing his disbelief that Ms. Gayle was getting
    baptized and that she had left him for Mr. Petrochuk.

[9]

One of the calls made by the appellant to Ms. Brown that same day was
    recorded. In that call, the appellant stated that he was mad as hell and called
    Ms. Gayle a whore and a bitch. He also complained about her relationship
    with Mr. Petrochuk, stated that her decision to be baptized was being taken to
    hurt him, and said that if he knew where she was, he would throw her through
    the window.

[10]

Marie
    Goulbourne, a friend of Ms. Gayle and of the appellant, also testified about a
    conversation she had with the appellant that day. She stated that the appellant
    told her over the phone that he tells people he will kill Ms. Gayle. He asked
    Ms. Goulbourne if she thought he would do it. Before she could answer, the
    appellant said, No, I wouldnt; no, I wouldnt. Ms. Goulbourne testified that
    the appellant said that he would continue to pay child support but would otherwise
    leave Ms. Gayle alone. During their conversation, the appellant told Ms.
    Goulbourne that he had seen Mr. Petrochuk at the gym and that he was about to
    go over and spit in his face, but did not do so. Ms. Goulbourne testified that
    the appellant had a reputation for being a big talker and knew him to be called
    Balamouth. She agreed with the assertion put to her by opposing counsel that
    he had a reputation for talking a lot and not following through with that talk.

[11]

On
    Sunday, June 22, 2003, Ms. Gayle was baptized. Ms. Brown testified that the
    appellant phoned her a lot that day.  In the first call, which preceded the
    baptism, he said that he could not believe that Ms. Gayle was getting baptized.
    Ms. Brown testified that he called two or three more times before the baptism
    and then she turned her phone off.

[12]

After
    the baptism, Ms. Gayle attended a barbeque where she met up with Mr. Petrochuk.
    Ms. Brown, a visiting friend  Ms. Lawrence  and her children, as well as
    several members of Ms. Gayles family also attended the barbeque.

[13]

Ms.
    Brown, Ms. Lawrence and the children left the barbeque before Ms. Gayle and
    went home to the townhouse. The appellant phoned Ms. Brown again. Ms. Brown
    testified that he was upset, was yelling and screaming, and continued to
    express disbelief that Ms. Gayle had been baptized. He also inquired as to
    whether Ms. Gayle had gotten married.

[14]

For
    her part, Ms. Gayle had left the barbeque and gone for a drive with Mr.
    Petrochuk. He testified that he drove Ms. Gayle back to her townhouse between
    10:30 p.m. and 11 p.m. He went inside and recalled seeing Ms. Brown, Ms. Lawrence
    and a young boy, who he thought was Ms. Lawrences son.

[15]

Ms.
    Gayle proceeded to read Mr. Petrochuk some passages from the Bible. They were
    in the kitchen. The phone rang and Mr. Petrochuk answered. Mr. Petrochuk
    testified that a male voice asked whether Natalie was there. Ms. Gayle spoke
    with the caller for less than a minute and then handed the phone to Ms. Brown.
    Ms. Gayle and Mr. Petrochuk then went outside and sat on the curb talking for
    about 10 minutes according to Mr. Petrochuk.

[16]

After
    speaking with Ms. Brown, the appellant repeatedly phoned her. He insisted that
    she had lied to him and that Ms. Gayle had in fact gotten married. In his final
    call to Ms. Brown before the murder, he demanded to speak to Ms. Gayle. He
    subsequently arrived at Ms. Gayles home.

[17]

Mr.
    Petrochuk testified that he had not met the appellant before and when he first
    saw him that night, he looked as if he was hanging up a cell phone.  The
    appellant stated to Ms. Gayle that he just wanted to talk. He then asked Ms.
    Gayle who Mr. Petrochuk was. After she responded, the appellant replied by
    making comments about Ms. Gayle and Mr. Petrochuk such as: Is this the guy
    youve been fucking? and Is this the guy whos been eating your pussy? Mr.
    Petrochuk testified that the appellant repeatedly told Ms. Gayle that he just
    wanted to talk and at one point, according to Mr. Petrochuk, said, Lets go
    inside.  Itll be quick. Mr. Petrochuk decided to leave.  As he left, he
    observed a red, kind of sporty looking car parked at the top of the
    roundabout. He considered it a very unusual place to park a car; it was a very,
    very dark area with no overhead lights and he recalled a no parking sign. Mr.
    Petrochuk testified that when he was getting into his car, he heard the
    appellant say, I cant believe this guys disrespecting me like that.

[18]

Ms.
    Brown testified that she emerged from the townhouse to find Ms. Gayle who was
    upset. The appellant demanded that they both get inside the house.  Ms. Gayle begged
    Ms. Brown not to let her go into the house. The appellant went into the house
    alone for a few seconds before coming out.  Eventually, Ms. Gayle went into the
    house and the appellant followed her. Ms. Brown tried, unsuccessfully, to stop
    the appellant from entering the house.

[19]

The
    appellant and Ms. Gayle exchanged words.

[20]

Inside
    the house, Ms. Lawrence was in the living room with her son who was sleeping by
    her feet. Ms. Lawrence testified that she observed Ms. Gayle entering the
    kitchen and the appellant was following her. She testified that she saw the
    appellant pull a gun from the waist of his pants. At that point, the appellant and
    Ms. Gayle were out of Ms. Lawrences line of sight. She stated that she stepped
    over her sleeping son to observe what was happening and saw the appellant
    firing a gun at the appellant. Ms. Brown ran next door and told the neighbour
    to call 911. Ms. Lawrence fled upstairs with her son. When she later returned
    to the kitchen, she found Ms. Gayle lying in a pool of blood and the appellant
    gone.

[21]

A
    post-mortem examination revealed that Ms. Gayle had been shot five times: twice
    to the head, once in the right chest, once in the left arm, and once in the
    thigh.

[22]

A
    semi-automatic handgun was found on the front lawn of the townhouse.  A
    fingerprint on the side of the gun magazine was identified by two experts as belonging
    to the appellant, though two other experts were unable to make such an
    identification. A cell phone in the name of Wayne Simpson, an alias of the
    appellant, and registered to the appellants address, was found in Ms. Gayles
    kitchen. Examination of swabs from the cell phone yielded a DNA profile
    consistent with that of the appellant. The police located a red Acura motor
    vehicle containing the appellants possessions. In it was a pouch that contained
    a single bullet matching the ammunition in the gun found on Ms. Gayles front
    lawn.

C.      THE JURY CHARGE

[23]

The
    appellant relies on the following excerpt from the trial judges charge to the
    jury in support of his appeal:

To decide this issue you should consider all the evidence. 
    Among the things you should consider are what Mr. McPherson did or did not do,
    how Mr. McPherson did or did not do it, what Mr. McPherson said or did not say,
    Mr. McPhersons condition, Mr. McPhersons state of mind and the affect of any
    real, perceived or imagined insults, provoking words or conduct of Natalie
    Gayle on Mr. McPhersons state of mind.

Now I will attempt to briefly catalogue some of the evidence
    which is relevant on the issue of whether or not the murder of Natalie Gayle was
    planned and deliberate.  You might consider the call that was answered by Mr.
    Petrochuk in the kitchen.  You remember when he and Natalie were in there
    reading the Bible, the phone call, as I recall, the Hello, hello, when he
    answered the phone.  I am not going to go through all the evidence again
    because I know you are probably sick of hearing from me.

You also might consider the conversation that Mr. Petrochuk
    testified occurred outside between the man who approached and Natalie, where he
    said he wanted to talk, I just want to talk, when he asked the question, Is
    this the guy that youve been fucking, that little sequence of events.  Or the
    Lets go inside.  It will be quick.  You might consider those.

You might consider what Mr. Petrochuk describes about the mans
    attitude when he arrived.  He wasnt yelling.  I recall that he was saying that
    he wasnt overly aggressive, that he was calm, that he had an edge.  You may
    also want to consider Mr. Petrochuks evidence about where he saw that red sporty
    car parked.  I remember him saying that it was at the round about.  He thought
    that was odd because it was a weird place to park.  I recall him saying that it
    was in a very dark place, no overhead lights, no parking signs.  It seemed like
    an unusual place to park your car.  Thats why it stood out to him.  You may
    consider the fact that Mr. Petrochuk kept saying that he kept repeating, I
    just want to talk.

You may consider Mr. Petrochuks evidence that he couldnt say
    how long that car had been there but it definitely wasnt in that place when
    they arrived.  He couldnt see that red car from the curb of the residence.  I
    recall he said he wouldnt have known to look.

It might be relevant for you to consider the statement that was
    adduced on re-examination from Mr. Petrochuk, I cant believe this guy is
    disrespecting me like that, when he was getting into his car.

You may consider as relevant to this decision the tape from
    Tracy Browns cell phone and her evidence about the $50 that he gave her for
    the fair.  You may consider Tracy Browns evidence about the calls that came in
    when she was in Natalies house, the timing of those.  That might be something
    that will come into your decision as well.

You may consider Tracy Browns evidence about his attitude and
    his demeanour on the phone.  He was angry, he was yelling, he was screaming. 
    Thats something that may be relevant to your decision on this issue.  You may
    consider the telephone records about the timing of the telephone calls.

You may consider whether or not Ms. Gayle and Mr. McPherson had
    a fight that night.  There is, as I recall, different evidence on that. 
    Someone, I believe Tracy Brown, said that they were arguing for a couple of
    seconds when they were inside, that that might be relevant to your decision on
    this particular element.

You are also entitled to take into account the manner in which
    Ms. Gayle was killed on the issue of deliberation.  The intentional firing of
    five bullets at close range, two in the head, those things you might find inconsistent
    with an impulsive act and consistent with a carefully considered, deliberately
    executed murder.  To put it differently, on your view of the evidence if you
    conclude that Mr. McPherson went to Ms. Gayles home uninvited, very late the
    night of her baptism with a fully loaded semi automatic handgun in his
    possession, you might conclude that the killing was a cold blooded, planned and
    deliberate murder.

You might consider the conversation with Ms. Goulbourne, the
    conversation that she said that she talked to him and he said, I tell people I
    will kill Natalie.  Do you think Ill do that?  And he answered it himself
    saying that no, he wouldnt.  He talked about paying child support at $50 a
    week and said that he is just going to leave her alone.

It also might be important for you to consider some of the
    other things that Ms. Goulbourne said.  You will remember she was asked and I
    recall that she gave evidence that Wayne was often known as a bally-mouth,
    someone who mouth talked.  She recalled that Wayne was somebody who talked a
    lot, had a reputation for talking a lot and not following through.

You might recall some of her other evidence that she had seen
    Wayne and Natalie together and they had been friendly with each other, even
    since she moved out.  They seemed to be getting along fine.

You will recall her evidence that she was looking for Natalie
    the day before the baptism and decided to try and call her at Waynes house
    because she often did her laundry over there, for instance.

You might also consider as relevant on this issue the pouch
    that was found in the car with the bullet inside of it.  That might be
    something thats important to you in this decision as well.

D.      GROUNDS OF APPEAL

[24]

The
    appellant submits that the trial judge erred in her instructions to the jury. 
    Specifically, he submits that she erred in relating the evidence to the issue
    of planning and deliberation, a requirement of first degree murder.  The
    appellant advances three arguments.

(1)

The
    trial judge directed the jury towards evidence that could not support an
    inference of planning and deliberation, namely, the number and location of the gunshot
    wounds and the bullet in the pouch found in the appellants car.

(2)

The
    trial judge failed to explain the competing inferences available on the
    evidence. First, the trial judge failed to explain that the bullet found in the
    car, as excess ammunition, could be evidence of a history of gun possession.
    This would weaken the inference that the appellant attended at Ms. Gayles home
    intentionally armed. Second, the trial judge failed to explain that the
    appellants emotional state was equally capable of supporting an inference of
    an impulsive murder as it was an inference of planning and deliberation.

(3)

The
    trial judge failed to direct the jury to consider circumstances that weighed
    against a finding of planning and deliberation. This included the following:

-

the murder was
    committed in front of witnesses known to the appellant;

-

the gun was left
    at the scene;

-

the appellant had a
    history of drug possession, which supported an inference of habitual gun
    possession; and

-  Mr.
    Petrochuks presence and conduct could have been provocative.

E.      ANALYSIS

[25]

This
    appeal does not turn on the trial judges legal instruction on planning and
    deliberation, which counsel for the appellant described as impeccable.  Rather,
    it turns on whether the trial judge adequately addressed the evidence so that
    the jury was equipped to understand and determine the issue of planning and
    deliberation for the purposes of a first degree murder conviction.

[26]

In
    a jury charge, except in rare cases where it would be needless to do so, the
    trial judge must review the substantial parts of the evidence and the theory of
    the defence so that the jury may appreciate the value and effect of that
    evidence and how the law is to be applied to the facts: see
Azoulay v. The
    Queen
, [1952] 2 S.C.R. 495, at pp. 497-98.  That said, a jury charge does
    not require a standard of perfection: see
R. v. Jacquard
, [1997] 1
    S.C.R. 314, at para. 2.  As stated by Lamer C.J. at para. 14 of that decision:

As long as an appellate court, when looking at the trial
    judges charge to the jury as a whole, concludes that the jury was left with a
    sufficient understanding of the facts as they relate to the relevant issues,
    the charge is proper.

[27]

As
    mentioned, the appellant advances three arguments.

[28]

First,
    the appellant submits that the trial judge invited the jury to consider
    evidence that could not support an inference of planning and deliberation. He
    argues that the number and location of the gunshot wounds were of no relevance
    to the issue of planning and deliberation. Similarly, the presence of a bullet
    in the car could not support an inference of planning and deliberation.

[29]

I
    disagree. The trial judge was describing a sequence of events which included
    bringing a fully loaded semi-automatic handgun to Ms. Gayles house and using
    it to kill Ms. Gayle. Taken together with all the other evidence, the number
    and location of the shots could demonstrate the considered and deliberate
    execution of a calculated plan to kill Ms. Gayle. As for the bullet found in
    the pouch in the car, it matched the bullets used to kill Ms. Gayle. Again,
    this evidence could establish that the appellant brought a loaded gun and extra
    ammunition to Ms. Gayles house prior to her murder and could assist the jury
    in determining whether the murder was planned and deliberate.

[30]

The
    appellants second submission is that the trial judges charge was unbalanced in
    that she failed to explain the competing inferences available from the
    evidence. The appellant specifically takes issue with the trial judges failure
    to instruct the jury that the appellants significant drug involvement was a
    circumstance capable of supporting an inference of habitual firearm
    possession.

[31]

This
    argument was not advanced at trial. During the pre-charge conference, defence
    counsel specifically stated that he did not want the appellants history of
    drug involvement emphasized in the charge, and that he was not asking for
    anything in the charge on this point. Trial tactics of counsel, absent a
    miscarriage of justice, are to be given great deference.  The trial judge is
    not responsible for vetting the tactical decisions of counsel and reversing or
    varying them when necessary: see
R. v. Lomage
(1991), 2 O.R. (3d) 621
    (Ont. C.A.), at p. 630. The appellants position at trial was that he was not
    the killer and the gun was not his.  In all of these circumstances, it would
    have been inappropriate for the trial judge to raise the appellants history of
    drug dealing and any related gun possession in her charge.

[32]

In
    addition, the appellant submits that evidence of the appellants emotional
    state was equally capable of supporting an inference of an impulsive murder as
    it was an inference of planning and deliberation.

[33]

I
    would not give effect to this submission. In my view, the trial judge fairly
    reviewed the evidence. Moreover, she was not required to review every competing
    inference that could be drawn from a piece of circumstantial evidence: see
R.
    v. Stubbs
, 2013 ONCA 514, 300 C.C.C. (3d) 181, at paras. 139, 142.

[34]

Thirdly,
    the appellant submits that the trial judge failed to direct the jury to
    consider circumstances that weighed against a finding of planning and
    deliberation. In particular, the appellant relies on this courts decision in
R.
    v. Maciel
, 2007 ONCA 196, 219 C.C.C. (3d) 516.  In that case, the trial
    judge had erred in failing to relate the evidence to the issue of whether the
    murder was planned and deliberate and therefore whether the accused should be
    found guilty of first or second degree murder.

[35]

The
    present case is distinguishable from
Maciel
. In the case under appeal,
    the appellants defence was mistaken identity and counsel made no submissions
    on whether the murder was planned and deliberate. Nonetheless, the trial judge
    drew the jurys attention to the evidence that would assist them in this
    regard.  Early in her charge, she reviewed the evidence relevant to identity
    and the appellants state of mind.  She canvassed the evidence of the events of
    that weekend and the day of the shooting: the phone calls, the appellants
    confrontation with Ms. Gayle and Mr. Petrochuk, his statements, his entry into
    the home, and the eyewitness testimony surrounding the shooting.

[36]

When
    she addressed the elements of first degree murder and distinguished it from
    second degree murder, she also reviewed some of the evidence that was relevant
    to the issue of planning and deliberation and pointed out that which was
    favourable to the appellants case and that which was not.  This included
    evidence that suggested that the appellant and Ms. Gayle remained on good terms
    prior to her murder.  She also reminded the jury of her earlier review of the
    evidence.  She advised the jury that she had not summarized all of the evidence
    and that they must consider all of it in determining whether the murder was
    planned and deliberate.

[37]

I
    have already addressed the trial judges appropriate treatment of the issue of
    drugs and habitual gun possession. The trial judge also sufficiently addressed
    any potential provocation caused by Mr. Petrochuks presence. She instructed
    the jury to consider the appellants state of mind and the effect of any real, perceived
    or imagined insults. She recharged the jury on this issue in a manner suggested
    by both the defence and the Crown so as to encompass the insults and conduct of
    both Ms. Gayle and anyone else. The revision was incorporated into the copy of
    the charge provided to the jury. While not determinative, it is notable that defence
    counsel was content with the recharge.

[38]

Lastly,
    the appellant submits that the trial judge ought to have addressed the fact that
    the gun was left at the scene and that the murder was committed in the presence
    of others known to the appellant. Again, no such objection was made at trial.
    The trial judge told the jury to consider all of the evidence and made it clear
    that she was not summarizing all of the relevant evidence on planning and
    deliberation.  The jury was fully aware that the appellant committed the crime
    in front of people he knew and that he left the gun at the scene.

[39]

Moreover,
    the trial judge was not obligated to review all of the evidence: see
Stubbs
,
    at para. 136;
R. v. Daley
, [2007] 3 S.C.R. 523, at para. 55;
Azoulay
,
    at p. 498.  The jury in this case was well equipped to understand and determine
    the issue of planning and deliberation and whether the appellant should be
    convicted of first degree murder.  In my view, the charge to the jury was fair. 
    There was no miscarriage of justice.

[40]

Accordingly,
    I would dismiss the appeal.

Released:

MAR 26 2014                         S.E. Pepall J.A.

STG                                                I
    agree S.T. Goudge J.A.

I agree
    E.A. Cronk J.A.


